PER CURIAM.
This cause coming on regularly for hearing or stibmission and there being no appearance in open court on behalf of appellant, ordered cause submitted on brief on file on behalf of appellant, and argued by Mr. Ernest A. Tolin, Assistant United States Attorney, counsel for appellee, and submitted to the court for consideration and decision.
Upon consideration thereof, further ordered Order of the District Court herein affirmed upon the authority of Wiley v. United States, 9 Cir., 144 F.2d 707, that a judgment be filed and entered accordingly and that the mandate of this court in this cause issue as provided in rule.